UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05308 Perritt MicroCap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Gerald W. Perritt, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. MicroCap Opportunities Fund Emerging Opportunities Fund Minimum Initial Investment $1,000 IRA Minimum Initial Investment $250 Dividend Reinvestment Plan Systematic Withdrawal Plan Automatic Investment Plan Retirement Plans Including: •
